DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communications: Amendment filed on 12/03/2020.
Claims 1-28 are pending. Claims 1 and 15 are independent.
The previous rejection of claims 1-28 under 35 USC § 103 have been maintained in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alstad (US 2012/0303697 A1) in view of Rodrigue et al. (US 2010/0131585 A1) and Lewin et al. (US 2012/0203873).

In regards to claim 1, Alstad substantially discloses a method for handling a request for a web page of a server, comprising:
intercepting, by an intermediary between a client and a server, a request from the client to the server for a first web page of a plurality of web pages, the intermediary having a stored plurality of configurations for the plurality of web pages (Alstad para[0017], intermediary (proxy) intercepts request);
generating, by the intermediary responsive to the request and according to the first configuration, the first fragment of the first web page, the first fragment injected with the code Alstad para[0018], fragment contains cached static content, sends pace holders for content not in prior copy); and
transmitting, by the intermediary prior to receiving a response from the server to the request and prior to transmitting one or more other fragments of the web page, the first fragment to the client for rendering (Alstad para[0080], fragment sent to client).
Alstad does not explicitly disclose configuring, by the intermediary, according to a first configuration pre-determined for the first web page or a website of the first webpage, code for injecting into a first fragment of the first webpage, the code executable at the client to control a loading manner of a first object of the first fragment at the client, the first configuration indicating that the code is to allow the first object to begin loading at the client in response to the code detecting a predefined event at the client, instead of the first object loading when available from the server or according to a default loading manner specified by the server;
However Rodrigue et al. substantially discloses configuring, by the intermediary, according to the selected first configuration pre-determined for the first web page or a website of the first webpage, code for injecting into a first fragment of the first webpage, the code executable at the client to control a loading manner of a first object of the first fragment at the client, the first configuration indicating that the code is to allow the first object to begin loading at the client in response to the code detecting a predefined event at the client, instead of the first object loading when available from the server or according to a default loading manner specified by the server (Rodrigue et al. para[0036], configures pagelet to load fragments at client);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the rendering method of Alstad with the fragment controller of Rodrigue et al. in order to control the loading of fragments (Rodrigue et al. para[0006]).
Alstad does not explicitly disclose selecting, by the intermediary between the client and the server, a first configuration from a stored plurality of configurations, the first configuration pre-determined for the first web page or a website of the first web page.
Lewin et al. fig 9 para[0050]-[0051], intermediary selects stored (cached) configuration for a webpage) .
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the rendering method of Alstad with the intermediary of Lewin et al.  in order store and deliver frequently requested content from an edge server closer to requesting devices (Lewin et al. para[0010]).

In regard to claim 2, Alstad as modified by Rodrigue et al. and Lewin et al. substantially discloses the method of claim 1, further comprising specifying, by at least one of a user or a program, the first configuration (Alstad para[0018]).

In regard to claim 3, Alstad as modified by Rodrigue et al. and Lewin et al.  substantially discloses the method of claim 1, further comprising providing an interface for a user to specify or update the first configuration (Alstad para[0024]).

In regard to claim 4, Alstad as modified by Rodrigue et al. and Lewin et al. substantially discloses the method of claim 1, further comprising specifying the first configuration, the first configuration pre-determined for a first website providing the first web page and a second web page from the plurality of web pages (Alstad para[0024]).

In regard to claim 5, Alstad as modified by Rodrigue et al. and Lewin et al.  substantially discloses the method of claim 1, wherein generating the first fragment comprises injecting executable code into the first fragment (Alstad para[0023]).

Alstad para[0023]).

In regard to claim 7, Alstad as modified by Rodrigue et al. and Lewin et al.  substantially discloses the method of claim 1, wherein generating the first fragment comprises injecting the executable code into the first fragment, the executable code further configured for incorporating, at the client, additional objects not in the first fragment into the first fragment (Alstad para[0019]).

In regard to claim 8, Alstad as modified by Rodrigue et al. and Lewin et al. substantially discloses the method of claim 1, wherein generating the first fragment comprises generating the first fragment to include at least one object comprising static information and specified by the first configuration (Alstad para[0018]).

In regard to claim 9, Alstad as modified by Rodrigue et al. and Lewin et al.  substantially discloses the method of claim 1, wherein generating the first fragment comprises generating the first fragment to include at least one object comprising executable code or a link to the executable code, and not in the prior copy of the first web page (Alstad para[0066]).

In regard to claim 10, Alstad as modified by Rodrigue et al. and Lewin et al.  substantially discloses the method of claim 1, further comprising sending, by the intermediary, the request to the server (Alstad para[0019]). 

Alstad para[0023]).

In regard to claim 12, Alstad as modified by Rodrigue et al. and Lewin et al.  substantially discloses the method of claim 1, further comprising generating a second fragment of the first web page based on the response from the server to the request (Alstad para[0019]).

In regard to claim 13, Alstad as modified by Rodrigue et al. and Lewin et al.  substantially discloses the method of claim 1, further comprising generating a second fragment of the first web page based on the first pre-determined configuration (Alstad para[0018]).

In regard to claim 14, Alstad as modified by Rodrigue et al. and Lewin et al. substantially discloses the method of claim 1, further comprising transmitting a second fragment of the first web page to the client, the second fragment for modifying a rendered result of the first fragment at the client (Alstad para[0021]).

Claims 15-28 recite substantially similar limitations to claims 1-14. Thus claims 15-28 are rejected along the same rationale as claims 1-14.

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. In regards to claim 1, applicant argues on page 8 that Alstad does not explicitly disclose “selecting, by the intermediary, between the client and the server, a first configuration from a stored plurality of configurations, the first configuration pre-determined for the first web page or a website of the first web page”. However Alstad as modified by Rodrigue et al. and Lewin et al. fig 9 para[0050]-[0051], intermediary selects a configuration of webpage from container and fragments cached at intermediary)
Applicant also argues on page 9 that Alstad does not explicitly disclose “configuring, by the intermediary, according to the selected first configuration pre-determined for the first web page or a website of the first webpage, code for injecting into a first fragment of the first webpage, the code executable at the client to control a loading manner of a first object of the first fragment at the client, the first configuration indicating that the code is to allow the first object to begin loading at the client in response to the code detecting a predefined event at the client, instead of the first object loading when available from the server or according to a default loading manner specified by the server”. However Alstad as modified by Rodrigue et al. and Lewin et al. (Rodrigue et al. para[0036], portal running on server provides pagelet containing fragment controller to browser that then loads the fragment controller, para[0076] fragment controller originates on fragment server (intermediary) where it is injected onto the pagelet along with fragments to be loaded by the browser at the client, Fig. 3 assumes fragment controller has already been loaded in browser from server.)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.